DETAILED ACTION
	In Reply filed on 05/24/2022, claims 1-3 and 8-24 are pending. Claims 1, 8-10 and 16-20 are currently amended. Claim 19 is amended to be an independent claim.  Claims 1-3 and 8-24 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim 8 recites “the binder system has a viscosity of 5 to 40 mPas”. The Examiner is interpreting this limitation as the binder system has a viscosity of 5 to 40 mPas at room temperature which corresponds to [0039] of the instant application. 
Claim 10 recites “the binder system has a surface tension of 20 to 40 mN/m”. The Examiner is interpreting this limitation as the binder system has a surface tension of 20 to 40 mN/m at room temperature which corresponds to [0039] of the instant application. 
Claim 18 recites “the binder system has a viscosity of 5 to 40 mPas and/or the solvent has a surface tension of 20 to 40 mN/m”. The Examiner is interpreting this limitation as the binder system has a viscosity of 5 to 40 mPas and/or the solvent has a surface tension of 20 to 40 mN/m at room temperature which corresponds to [0039] of the instant application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Terry Finerman on 08/11/2022.
1. (Currently Amended) A method for producing a component comprising the steps of: (a) applying a particle layer including a particulate material to a building platform in a first step with the aid of a powder coater; (b) applying a binder system in a second step with the aid of a dosing device; (c) subjecting the applied layer or layers to a heat treatment in another step with the aid of a heat source; and (d) lowering the building platform by the thickness of one layer, or raising the powder coater and possibly additional device components by thickness of one layer; wherein steps a) through d) are repeated until the component is built up wherein the binder system includes i) a novolak and/or a resol; and ii) a solvent; wherein the dosing device includes a print head, and the applied particulate material has a temperature of at least 60 °C during an entire build process until the component is built up. 
19. (Currently Amended) A method for producing a component comprising the steps of: (a) applying a particle layer including a particulate material to a building platform in a first step with the aid of a powder coater; (b) applying a binder system in a second step with the aid of a dosing device; (c) subjecting the applied layer or layers to a heat treatment in another step with the aid of a heat source; and (d) lowering the building platform by the thickness of one layer, or raising the powder coater and possibly additional device components by thickness of one layer wherein steps a) through d) are repeated until the component is built up wherein the binder system includes i) a novolak and/or a resol; and ii) a solvent; wherein the dosing device includes a print head, and the applied particulate material has a temperature of at least 60 °C during an entire build process until the component is built up; wherein a resin content of the binder system is less than 30 percent; and wherein boiling of the solvent is avoided so that the binder system penetrates deep enough to bind the layers.
Terminal Disclaimer
The terminal disclaimer filed on 08/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,786,945 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-3 and 8-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest all of the cumulative limitations of claims 1 or 19. Claims 2-3, 8-18, and 20-24 are depend on claims 1 or 19 and are allowed for the same reason. 
Regarding claims 1 and 19, the closest prior art, US2005/0017394 (“Hochsmann et al” hereinafter Hochsmann) teaches applying a binder system comprises of a novolak and/or resol ([0025]) and a solvent ([0038]) to manufacturing a layered three-dimensional object using a layer-by-layer build-up process ([0039]). Hochsmann further discloses a preferred temperature range for facilitating curing of the binding material is about 15°C to about 40°C ([0052]) and other resins with a curing point at higher temperature levels are also possible to use, and therefore higher temperatures (or possibly lower temperatures may also be employed ([0052]). However, Hochsmann does not explicitly teach operating at a temperature of at least 60°C during an entire build process until the component is built up. Furthermore, one of ordinary skill in the art would not find it obvious to have an operating temperature of the hardening to be well removed from room temperature to avoid undesirable temperature. Instead, one would keep the operating temperature as low as possible to reduce any unnecessary energy consumption. The prior art does not teach or suggest applying a binder system comprises of a novolak and/or resol and a solvent and operates at a temperature of at least 60°C during an entire build process until the component is built up. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XINWEN (CINDY) YE
Examiner
Art Unit 1754



/SUSAN D LEONG/Supervisory Patent Examiner, Art Unit 1754